Exhibit 10(B)

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT OF SELIM A. BASSOUL

        This Amendment No. 1 is made this 3rd day of July, 2003, by and among
THE MIDDLEBY CORPORATION, a Delaware corporation, MIDDLEBY MARSHALL INC., a
Delaware corporation, (collectively the “Employer”) and SELIM A. BASSOUL
(“Employee”).


RECITALS

A.     Employer and Employee are parties to that certain Employment Agreement
dated as of May 16, 2002 (the “Employment Agreement”), under which Employee is
entitled to the continuation of certain benefits in the event that his
employment is terminated without “Cause” (as defined therein) or within six
months of a “Change in Control” (as defined therein).

B.     Employer and Employee wish to amend the Employment Agreement (i) to
clarify the circumstances under which certain group health benefits are provided
to Employee in the event of a termination of employment, (ii) to increase the
period of time that certain group health benefits are provided to Employee in
the event of a termination under such circumstances, and (iii) to provide
certain lifetime health benefits in the event that Employee continues to be
employed by Employer until he reaches age 51 or later, and in certain other
events described more fully below.


AGREEMENT

               NOW THEREFORE the parties agree as follows:

1.             Section 5(b) of the Employment Agreement is hereby amended to
read as follows:


  “(b)   Notwithstanding anything to the contrary contained in this Agreement,
in the event that (i) the Employer terminates Employee’s employment under this
Agreement (as hereafter amended or extended) without “Cause” (as defined below),
or (ii) the Employee terminates his employment under this Agreement within the
six-month period immediately following a “Change in Control” (as defined below),
by providing written notice of such termination to the Employer, Employee shall
be entitled to (A) payments for a period of twenty-four (24) months following
his date of termination of employment in an amount equal to his annual monthly
salary in effect at such date, payable at the times such amounts would have been
payable were Employee still employed by the Employer; and (B) continued
participation by Employee and any dependents who were participating immediately
prior to Employee’s termination of employment, in all health and medical plans
and programs which the Employer maintains, from time to time, for its senior
executives and their families, under the same terms and conditions, including
payment of any required employee contributions therefor, as may generally apply,
for the period ending with the earlier of (I) the date Employee becomes eligible
to be covered, as an employee, under a health or medical plan or program
sponsored by another employer, or (II) the date Employee becomes eligible for
any health or medical benefits under Title XVIII of the Social Security Act
(Medicare) or any governmental program in replacement thereof, provided that
such participation in the Employer plans and programs is permitted under the
provisions of such Employer plans and programs. In the event that participation
in any such Employer plan or program is barred or otherwise not permitted, the
Employer shall provide substantially similar health and medical benefits to
Employee and any eligible dependents, in which case the Employer may self-fund
such benefits or may purchase individual policies or plans to provide such
benefits, in its sole discretion. Solely for purposes of continuing health plan
participation as set forth in sub-clause (B) above, and not for purposes of
salary continuation as set forth in sub-clause (A) above, the failure of the
Employer, prior to the expiration of the Agreement, to offer to extend the term
of the Agreement until a date which is on or after Employee’s 51st birthday,
upon the same terms and conditions (or terms and conditions more favorable to
Employee) as in effect on the day the Agreement expires, shall be treated as a
termination of Employee’s employment by Employer, under this Agreement.”


2.     Section 5 of the Employment Agreement is hereby amended by adding after
subsection (b) a new subsection (c) to read as follows, and by renumbering the
existing subsections (c) and (d) as (d) and (e), respectively:


  “(c)   Notwithstanding anything to the contrary contained in this Agreement,
in the event that (i) prior to Employee’s 51st birthday the Employee’s
employment under this Agreement is terminated on account of the Employee’s death
or “Disability” (as defined below), (ii) prior to Employee’s 51st birthday the
Employer terminates Employee’s employment under this Agreement without “Cause”
following a Change in Control (or prior to a Change in Control as a condition of
the acquirer to such Change in Control), (iii) prior to Employee’s 51st birthday
the Employee terminates his employment under this Agreement within the six-month
period immediately following a “90% Change in Control” (as defined below) by
providing written notice of such termination to the Employer, or (iv) the
Employee’s employment with Employer continues without interruption until
Employee’s 51st birthday and terminates on or after Employee’s 51st birthday,
for any reason, but excluding a termination for Cause, then, in any such event
Employee shall be entitled to continued participation by Employee and any
dependents who were participating immediately prior to Employee’s termination of
employment, in all health and medical plans and programs which the Employer
maintains, from time to time, for its senior executives and their families,
under the same terms and conditions, including payment of any required employee
contributions therefor, as may generally apply (including any limitation or
termination of coverage of non-spouse dependents after a stated age), until the
later of the death of Employee or Employee’s surviving spouse to whom he was
married at the time of termination of employment, provided that such
participation in the Employer plans and programs is permitted under the
provisions of such Employer plans and programs, and provided, further, that at
such time as Employee, or any covered dependent of Employee, becomes eligible
for health or medical benefits under Title XVIII of the Social Security Act
(Medicare) or any governmental program in replacement thereof, such health or
medical benefits shall automatically become the primary coverage for such
person(s) and the coverage provided hereunder shall be secondary to such other
coverage, to the maximum extent permitted under applicable law. If, while
eligible for benefits under this Subsection 5(c), Employee becomes employed by
any person and becomes eligible for health and medical benefits under such
employer’s health plan, the Employer shall be relieved, during the period of
such employment and to the extent of the benefits for which Employee and his
dependents are eligible under such employer’s plan, of the obligation to provide
the health and medical benefits described in this Subsection 5(c). In the event
that participation in any such Employer plan or program is barred or otherwise
not permitted, the Employer shall provide substantially similar health and
medical benefits to Employee and any eligible dependents, in which case the
Employer may self-fund such benefits or may purchase individual policies or
plans to provide such benefits, in its sole discretion.”


3(A).     Subsection 5 (e) (originally subsection 5(d) but renumbered pursuant
to Paragraph 2 above) of the Employment Agreement reads as follows:


  “(e)   For purposes of this Section 5, the term “Change in Control” shall mean
any 25 percentage point increase in the percentage of outstanding voting
securities of TMC hereafter held by any person or group of persons who agree to
act together for the purpose of acquiring, holding, voting or disposing of such
voting securities as compared to the percentage of outstanding voting securities
of TMC held by such person or group of persons on the date hereof.


  Example: On April 16, 2002 individual A owns 2.42% of the total outstanding
voting securities of TMC. Thereafter, individual A commences a series of open
market and private purchases, and on September 16, 2002 for the first time his
holdings exceed 27.42% of the outstanding voting securities of TMC. A Change of
Control occurs on September 16, 2002.”


    (B).        Section 5 of the Employment Agreement is hereby amended by
adding after subsection (e) new subsections (f) and (g) to read as follows:


  “(f)   For purposes of this Section 5, the term “Disability” shall mean
Employee’s failure to substantially discharge his duties under this Agreement
for one hundred and eighty (180) consecutive days as a result of illness,
injury, or any other physical or mental incapacity. An affirmative determination
of Employee’s Disability shall be made by two licensed physicians (chosen by the
Employee and approved by Employer, which approval shall not be unreasonably
withheld), which determination shall be binding upon the parties.


  (g)   For purposes of this Section 5, the term “90% Change in Control” shall
mean any 90 percentage point increase in the percentage of outstanding voting
securities of TMC hereafter held by any person or group of persons who agree to
act together for the purpose of acquiring, holding, voting or disposing of such
voting securities as compared to the percentage of outstanding voting securities
of TMC held by such person on June 1, 2003.


  Example: On June 1, 2003 Company Y owns none of the outstanding voting
securities of TMC. Thereafter, through a series of open market and private
purchases and a public tender offer, on September 1, 2004 for the first time
Company Y owns at least 90% of the outstanding voting securities of TMC.


        A 90% Change in Control occurs on September 1, 2004.”

4.     Except as above amended, the Employment Agreement shall remain in full
force and effect.

        IN WITNESS WHEREOF the parties hereto have executed this instrument as
of the day and year first above stated.


THE MIDDLEBY CORPORATION
AND
MIDDLEBY MARSHALL INC.   SELIM A. BASSOUL



By: /s/ William F. Whitman, Jr.
Chairman of the Board   /s/ Selim A. Bassoul   